Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 21 June 1816
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith


				
					
					Quincy, June 21st, 1816. 
				
				It was with a heavy heart and trembling hand, that I yesterday broke the seal of your letter to your uncle. I knew that he was gone to Boston, and as I had not any letter myself, I could not wait in such suspense; the contents of the letter has left me little expectation of hearing that the lamp of life is not nearly extinguished.I had written thus far, when Louisa brought me the paper, with the notice of your dear father’s departure on the 10th.Have I lived to this day, to mourn with my dear child the loss of both parents? little did I think the last winter, that I should have been the survivor; I weep with you, and pray you may be supported by that Almighty Power, who has called you to this trial.I have not expected you to write to me, distressed as you must have been. How much we have all wished we could have been near you, to have alleviated some of your sorrows, by sharing them with you. Thus my dear children, you have all honoured your father and your mother; may you all inherit that blessing which is promised to those who keep that commandment. Mercies are mingled in your cup. My heart is too full to write. I am, dear child, your affectionate grandmother,
				
					A. A.
				
				
			